Dissenting Opinion by
Judge Thomas.
Believing that the opinion of the court in this case has wandered far afield through a misapplication of the rules governing implied repeals or the substitution of new remedies for old ones, whether the latter exist by reason of common law provisions or statutory enactments, and, further, believing that to adopt such a course is almost, if not actually, a revolutionary departure from the power, authority and duty of courts, I am impelled to express my dissent herein; and in doing so I shall not attempt an extensive elaboration of the questions involved and will content myself with only a statement of some of the fundamental reasons for my disagreement.
Section 753 of the statutes, which it is claimed in the opinion has the all-sweeping effect given to it therein, is a pari; of an act passed by the General Assembly and became a law on April 5, 1893. There is not a line in any section of that act which intimates that it was the purpose and intention of the legislature, either in the one creating the Insurance Department of the state, or any other part of it, to accomplish any more than to authorize a veto by the insurance commissioner upon corporations embarking in the business of insurance; to provide for his supervision over a going concern engaged in such business, and the power given in section 753 to the commissioner to force an insolvent insurance company into liquidation, which of course is an involuntary liquidation so far as the company is concerned. That was the situation in the case of Grimes v. The Central Life Insurance Company, 172 Ky. 18, upon which the majority opinion is rested, and I do not read that opinion as going any further or deciding any other question except the one arising from the facts therein appearing. If, however, there could be found in it any sentence or clause attempting to adjudicate a different state of facts, it could not otherwise be classed than dictum. The question there presented was, whether one or a number of interested persons who at common law had the right *827under certain facts, and which were acknowledged to exist in that case, could, under such right, enforce an involuntary liquidation of the affairs of an insurance company, and it was held that the section of the statute-, supra, provided the exclusive remedy for the procurement of that character of compulsory relief. However, in doing so, two former opinions of this court were overruled and there was a dissent by one member of this court. It is not my purpose, however, to criticize the soundness of that opinion as to the conclusion it reached on the specific point involved. There were, to say the least, persuasive reasons, which are set out in the opinion, for that conclusion, and I am not prepared to say, nor do I say, that it was not arrived at according to well established rules pertaining to repeals by implication, or for holding new remedies as exclusive and abolishing old ones.
The outstanding and evident purpose of the act of 1893 relating to insurance was to protect policyholders and investors in the stock of insurance companies from the consequences of their either embarking in business or continuing in business if financially weak or insolvent, and the remedy given by section 753 of the statutes was the one whereby such continuance in business might be stopped, and future policyholders and investors in the stock of the company might be protected from inevitable financial loss. And so, it is provided in the statute that no company could engage in business until the insurance commissioner was convinced that at the time of commencement it was, according to his opinion, financially sound and its proposed method of conducting its business was not calculated to impair that soundness; but, if from any cause the resources of the company did become impaired or it financially involved so that to continue in business would not only imperil parties already interested but would likewise ensnare others to 'become interested, then - the commissioner was authorized to force the company to cease 'to do business and liquidate its affairs. It would, therefore, seem that if the purpose to be accomplished by the act, i. e., ceasing to do business and the liquidation of its affairs, had already been voluntarily entered upon by the company pursuant to an ancient right regulated by statute in this state and which was enacted nearly a year after section 753 was enacted, then there could be no reason for holding that the provisions of that -section were exclusive in that case, or *828that it had the effect to repeal the common law remedy of voluntary assignment for the benefit of creditors, which appellant attempted to do in this case.
As late as the very recent case of Ex Parte Lawrence, 204 Ky. 568, this court held that “repeals by implication are not favored by the courts and that a statute will not be construed as repealing a prior statute unless it is so clearly repugnant thereto as to admit of no other reasonable construction.” That rale is as ancient as the law itself, and has been recognized and applied by this court in every case where the question was involved. But it is said that the right to make a voluntary assignment for the equal benefit of all creditors is in this state not of statutory creation, but that the procedure for such voluntary liquidation is a creature of the common law. Be it so; still our statute, being sections 74-96, both inclusive, and which as I have said were enacted nearly a year after the creation of the remedy now held to be exclusive, recognized at that time the right of all insolvent debtors to enter into involuntary liquidation for an equal distribution of their assets to their creditors through the process of a voluntary assignment for that purpose. That regulatory act recognized as effectually the common law right prevailing in this jurisdiction as if it had been of statutory creation, and futher recognized the right at that time for all debtors, including insurance corporations, to avail themselves of such proceedings by complying with the provisions of the statute; and it is to be presumed that if the legislature intended to withhold the right from insurance companies of making a voluntary assignment for the benefit of their creditors, because such proceedings were elsewhere lodged in an act passed nearly a year prior thereto, it would have indicated such purpose or intent in some manner somewhere in the later act regulating assignments. It did not do so, and, under well recognized rules, it does not. behoove this court to make an exception by a strained construction when no such purpose was even remotely intimated by the legislature in the enactment of our insurance statute.
But it may be said that the principles above discussed are not applicable, since the right to make a voluntary assignment for the benefit of creditors is not a statutory one, and that the rule disfavoring implied repeals does not apply in such a case. In answer to that I need but refer to the Grimes opinion, as well as to the *829majority opinion, which quotes and adopts therefrom this statement: “The well established rule is, that where a right exists by common law, and there is a remedy for a violation of that right by the common law, and the statute provides another remedy, the one provided by statute is not exclusive of the common law remedy, unless the one created by the statute is expressly or by implication made exclusive of the statute.” (Our italics.) The rule against exclusiveness of newly created remedies is in fact more imperative than as stated in the excerpt from that opinion. The correct one is, that the remedy will not be construed as exclusive unless it is expressly or by necessary implication made so._ As applied by the courts, it is thus stated in 25 E. O. L. 1058:- “An existing common law remedy is not to be taken away by a statute unless by direct enactment or necessary implication.
Where a statute prescribes a remedy for a matter that is actionable (or for relief without suit or action) at common law, without excluding the common law remedy either expressly or by necessary implication, the statutory remedy is regarded as merely cumulative and either the common law or the statutory remedy may be pursued.” A great many cases are cited in notes 14 and 17 to the text, and there appears to be no dissent from the correctness of that statement. The rule is of equal fixedness and observance as the one relating to repeal of statutes’ by implication, and I take it that a newly created remedy will not be construed as exclusive as applicable to a particular state of facts any more readily than will a subsequent statute be construed to repeal a prior one by implication. That conclusion seems to be inevitable.
Applying then those rules to the situation we have here, it will be found that the remedy, which it is claimed section 753 created as an exclusive one and which impliedly repealed all others, was itself enacted nearly a year before the enactment of our statute relating to'voluntary assignment for the benefit of creditors, which, as has been seen, recognized the right of all creditors to avail themselves of its provisions. And so far as I am concerned I have yet to find or be shown any case or any text writer holding or saying that a prior created or enacted remedy is exclusive of one which the legislature later recognizes as in existence; or that a prior statute repeals by implication a subsequent one which was enacted at a different session of the legislature.
*830If, however, this case did not involve any of the questions or points to which I have referred, the question would then be, whether the remedy provided by section 753 of the statutes should be construed as sufficiently comprehensive to include voluntary liquidation by the process of a voluntary assignment made by the creditor when the section, as has been pointed out, relates to and purports to deal only with insolvent insurance companies that insist on a continuance of their business and to permit them to do so would result in the mischief and disastrous consequences heretofore referred to. Since, therefore, the voluntary ceasing to transact future business and invoking a procedure to equally divide its assets among those entitled thereto according to their rights, can be as speedily, as well as effectually, accomplished by such voluntary assignment as by the remedy herein held to be exclusive; and, since by either method of procedure the mischief intended to be prevented by the statute is circumvented and its purpose in that regard accomplished, I am unable to find any ground for holding, as does the majority opinion, that the method of liquidation provided for in the statute is by implication made exclusive, except as to involuntary liquidation with which the statute deals, leaving the common law-right of a debtor insurance company to make voluntary assignment for the benefit of all its creditors, as regulated by our statute, still in existence and not either repealed or substituted by that statutory method, relating only to an enforced liquidation. Neither does the Grrimes case, as hereinbefore pointed out, decide anything to the contrary, but confined itself only to the remedy of involuntary liquidation, which is the only character of liquidation, I again repeat, dealt with in the statute and the only one involved in that case. The reason why the legislature in our statute relating to insurance did* not attempt to deal with voluntary assignments for the benefit of creditors, or to substitute that right with the provided remedy in section 753, was because as heretofore intimated, the purpose of the statute was accomplished when power and authority was given to the insurance commissioner to force an insolvent insurance company to cease doing business; but when by its voluntary act it had itself ceased to do business and had entered upon an appropriate and recognized procedure whereby its affairs might be as appropriately and effectually liquidated and settled, there no longer existed any occasion for the stat*831utorily provided enforced liquidation, and the well known maxim, that “When the reason ceases the law ceases,” should be invoked.
I will content myself by citing only one '(and there are many) illustration of the necessary result of the majority opinion, and which must logically follow if it is sound, and which is patently evident to my mind was never contemplated. Section 1906 of our statutes is what is commonly known as “The statute of 1856,” and it provides for any creditor, by complying with the statute, to cause or have decreed a preferential act by his debtor to operate as a general assignment for the benefit of all his creditors. If such voluntary assignments as to insurance companies no longer exist, as the majority opinion holds, then section 753 has the effect to repeal the act of 1856 in so far as it applies to insurance companies; and I wonder what would be the remedy of a creditor, who had been thus defrauded, under the enunciation of the majority opinion. It is true he is entitled to one, and no doubt hereafter if a similar case is presented, this court will write out one for him, but, according to my conception, it will find itself enmeshed in great entanglements in its effort to do so. I might continue by pointing out reasons why I think the majority opinion is incorrect, but since dissenting opinions are of no value save and except to chronicle the reasons for the dissent, I will refrain from doing so, and will-conclude by summarizing that (1), neither repeals by implication nor exclusiveness of newly created remedies are to be upheld except where the language which it is claimed does so is clearly susceptible of no other interpretation; (2), that no statute can repeal, by implication or otherwise, a subsequently enacted one, and upon the saíne principles a statutory remedy cannot be construed to be exclusive of .even a common law one which was subsequently recognized by statute, and (3), that the alleged repealing statute, as well as the one creating the exclusive remedy, can be given no such effects upon circumstances and conditions not dealt with therein, but they should be confined to the facts to which their terms expressly apply, and no construction should be given enlarging their scope so as to include and provide for situations already taken care of by existing appropriate and proper remedies.
For the foregoing reasons, and believing that the doctrine of the majority opinion constitutes a wide departure from judicial authority, as heretofore recog*832nized and observed, I must respectfully dissent from the majority opinion, but expressing no disapproval of the Grimes opinion, as applicable to the facts and the remedy therein dealt with.